DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walker (US PGPub No 2012/0047844).

Referring to claim 1:  Walker teaches an exterior wall or roof structure of a building, comprising: an inner sheathing member (item 4) having an exterior facing surface; an outer building material (item 6) installed adjacent and covering said exterior facing surface of said inner sheathing member; and a spacer (item 8) secured between said inner sheathing member and said outer building material for spacing said inner sheathing member from said outer building material; said spacer being a continuous length of material defining opposite front and rear faces along said length and being formed by at least a first parallel set of ribs (item 10) extending diagonally relative to a 

Referring to claim 2:  Walker teaches all the limitations of claim 1 as noted above.  Additionally, Walker teaches the spacer is in the form of a plurality of separate elongate furring strips (figure 1).

Referring to claim 8:  Walker teaches all the limitations of claim 1 as noted above.  Additionally, Walker teaches wherein said first parallel set of ribs forms one of said front and rear faces of said material, said second parallel set of ribs forms the other of said front and rear faces of said material, and said first parallel set of ribs and said second parallel set of ribs are interconnected intermediate of said opposite front and rear faces, and wherein the spacer is bi-planar such that the first parallel set of ribs extend entirely within a first plane, the second set of parallel ribs extend within a second plane, the first and second planes are adjacent and parallel, and the first parallel set of ribs and the second set of parallel ribs interconnect at the junction of the first plane and the second plane (figure 4).

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoggatt et al. (US PGPub No 2018/0209140) (“Hoggatt”).



Referring to claim 19:  Hoggatt teaches all the limitations of claim 11 as noted above.  Additionally, Hoggatt teaches at least one of a housewrap material, felt, building paper, a water resistive membrane, and a vapor permeable membrane is secured to one of said first and second parallel set of ribs on one of said opposite front and rear faces (item 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Thibeau (US PGPub No 2004/0112007).

Referring to claim 3:  Walker teaches all the limitations of claim 1 as noted above.  Walker does not teach a plurality of spaced-apart grooves extend in and transversely across the ribs of at least one of the first 10parallel set of ribs and the second parallel set of ribs to form open drainage channels extending across the ribs along at least one of said opposite front and rear faces.  However, Thibeau teaches a plurality of spaced-apart grooves (item 3)extend in and transversely across the ribs of at least one of the first 10parallel set of ribs and the second parallel set of ribs to form open drainage channels extending across the ribs along at least one of said opposite front and rear faces.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker with the drainage channels taught by Thibeau in order to encourage any water to exit in the quickest path possible by draining vertically.


	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker with the drainage channels taught by Thibeau in order to encourage any water to exit in the quickest path possible by draining vertically.

Referring to claim 20:  Walker teaches a method of making an openwork spacer for use in spacing an inner sheathing member from an outer building material of an exterior structure of a building, comprising the steps of: forming a continuous length of material having opposite front and rear faces along said length by bonding a first parallel set of ribs to a second parallel set of ribs to produce an openwork lattice structure with the first parallel set of ribs forming one of the front and rear faces of the material, the second parallel set of ribs forming the other of the front and rear faces of said material, and the first parallel set of ribs and the second parallel set of ribs being interconnected intermediate of the opposite front and rear faces (figure 1).  Walker does not teach forming a plurality of spaced-apart grooves extending in and transversely across the ribs of at least one of the first parallel set of ribs and the second parallel set of ribs to 
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker with the drainage channels taught by Thibeau in order to encourage any water to exit in the quickest path possible by draining vertically.

Claims 5, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker.

Referring to claim 5:  Walker teaches all the limitations of claim 1 as noted above.  Walker does not teach the first parallel set of ribs extend diagonally at an angle of 30° to 45° relative to the second parallel set of ribs.  However, Walker teaches varying the angle of the first and second parallel sets of ribs (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker with any specific angle between the two parallel sets of ribs in order to optimize strength or encourage better drainage of infiltrating water.

Referring to claim 6:  Walker teaches all the limitations of claim 1 as noted above.  Walker does not teach the first parallel set of ribs extend diagonally at an angle of 30° or 
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker with any specific angle between the two parallel sets of ribs in order to optimize strength or encourage better drainage of infiltrating water.

Referring to claim 9:  Walker teaches all the limitations of claim 1 as noted above.  Walker does not teach wherein the spacer includes a third parallel set of ribs and is tri-planar.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a third layer, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378.  Multiple layers angled in different directions are well known to add strength to a layered panel.


Claims 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Hoggatt et al. (US PGPub No 2018/0209140) (“Hoggatt”).

Referring to claim 7:  Walker teaches all the limitations of claim 1 as noted above.  Walker does not teach said spacer has a compression strength of at least 10,000 pounds per square foot (psf) and wherein the first parallel set of ribs and the second parallel set of ribs are made of a synthetic resin.  However, Hoggatt teaches said spacer has a compression strength of at least 10,000 pounds per square foot (psf) (paragraph 
	It would have been obvious to one of ordinary skill in the art to create the device taught by Walker with the strength and material taught by Hoggatt in order to prevent degradation of the material and the spacing created by it.  Additionally, it would have been obvious to one of ordinary skill to recognize that “high compression strength” could mean any specific strength desired for a specific installation.

Referring to claim 10:  Walker teaches all the limitations of claim 1 as noted above.  Walker does not teach at least one of a housewrap material, felt, building paper, a water resistive membrane, and a vapor permeable membrane extends on the exterior facing surface of the inner sheathing member between the spacer and the inner sheathing member, and wherein the outer building material includes at least one of siding, shingles, cladding, stucco, and brick.  However, Hoggatt teaches at least one of a housewrap material, felt, building paper, a water resistive membrane, and a vapor permeable membrane (item 27) extends on the exterior facing surface of the inner sheathing member between the spacer and the inner sheathing member, and wherein the outer building material includes at least one of siding, shingles, cladding, stucco, and brick (item 28 is siding).
	It would have been obvious to one of ordinary skill to create the device taught by Walker with the layers taught by Hoggatt in order to provide better water resistance and to improve the look of the outer face of the panel.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggatt.

Referring to claim 12:  Hoggatt teaches all the limitations of claim 11 as noted above.  Additionally, Hoggatt teaches said spacer is in the form of a whole wall rainscreen product or a furring strip (figure 1), and wherein the first parallel set of ribs and the second parallel set of ribs are made of a synthetic resin (paragraph 0038). Hoggatt does not specifically teach wherein said spacer has a compression strength of at least 10,000 pounds per square foot (psf).  However, Hoggatt teaches “high compression strength” (paragraph 0039).
	It would have been obvious to one of ordinary skill in the art to recognize that “high compression strength” could fit any required strength appropriate for an individual installation.

Referring to claim 13:  Hoggatt teaches all the limitations of claim 12 as noted above.  Hoggatt does not specifically teach said spacer is sufficiently flexible to be rollable in a spiral roll for storage and shipment.  However, Hoggatt teaches the material is a flexible netting (paragraphs 0038-0039).  It would have been obvious to one of ordinary skill in the art to recognize that these types of nettings used on exteriors of buildings are commonly rolled up and packaged for transportation as this saves space for transport and makes handling easier.

.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggatt in view of Thibeau (US PGPub No 2004/0112007).

Referring to claim 15:  Hoggatt teaches all the limitations of claim 11 as noted above.  Walker does not teach a plurality of spaced-apart grooves extend in and transversely across the ribs of at least one of the first 10parallel set of ribs and the second parallel set of ribs to form open drainage channels extending across the ribs along at least one of said opposite front and rear faces.  However, Thibeau teaches a plurality of spaced-apart grooves (item 3) extend in and transversely across the ribs of at least one of the first 10parallel set of ribs and the second parallel set of ribs to form open drainage channels extending across the ribs along at least one of said opposite front and rear faces.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Hoggatt with the drainage channels taught by Thibeau in order to encourage any water to exit in the quickest path possible by draining vertically.

Referring to claim 16:  Hoggatt teaches all the limitations of claim 11 as noted above.  Walker does not teach a plurality of spaced-apart grooves extend in and transversely across the ribs of both the first parallel set of ribs and the second parallel set of ribs to 
	It would have been obvious to one of ordinary skill in the art to create the device taught by Hoggatt with the drainage channels taught by Thibeau in order to encourage any water to exit in the quickest path possible by draining vertically.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggatt in view of Walker.

Referring to claim 17:  Hoggatt teaches all the limitations of claim 11 as noted above.  Hoggatt does not teach the first parallel set of ribs extend diagonally at an angle of 30° to 45° relative to the second parallel set of ribs.  However, Walker teaches varying the angle of the first and second parallel sets of ribs (paragraph 0038).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Hoggatt and modify the angle taught by Walker with any specific angle between the two parallel sets of ribs in order to optimize strength or encourage better drainage of infiltrating water.

Referring to claim 18:  Hoggatt teaches all the limitations of claim 11 as noted above.  Hoggatt does not teach the first parallel set of ribs extend diagonally at an angle of 30° 
	It would have been obvious to one of ordinary skill in the art to create the device taught by Hoggatt and modify the angle taught by Walker with any specific angle between the two parallel sets of ribs in order to optimize strength or encourage better drainage of infiltrating water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635